

Exhibit 10.13
EMPLOYMENT AGREEMENT
(Executive Chair)
 
This Employment Agreement (the "Agreement"), is made effective at the Effective
Date set forth below, between Heska Corporation, a Delaware corporation ("Heska"
or the "Company") and Robert B. Grieve, Ph.D. ("Executive").
 
RECITALS
 
Executive is currently the Chair ("Chair") of Heska Board of Directors (the
"Board'), and Chief Executive Officer ("CEO") of Heska.  Executive and Heska
entered into an employment agreement dated March 29, 2006 and amended January 1,
2008 (the "Prior Agreement").
 
In furtherance of the Board’s succession planning for Heska's executive team,
the Board desires to separate the positions of Chair and CEO, appoint a new CEO
and continue the employment of Executive in a new role ("Executive Chair"), on
the terms and conditions set forth below and with specific title to be
determined by the Board as appropriate from time to time.
 
The Board has determined to nominate Executive for election to a three-year term
as a Board member at the Company's upcoming Annual Meeting of Stockholders in
May 2014 (the "2014 Election").  If Executive is not elected to the Board at the
2014 Election or if Executive's term on the  Board ends prior to the Termination
Date, as defined below, Executive will perform his duties hereunder as an
executive officer and employee of the Company on the terms and conditions of
this Agreement.  Executive will continue to serve as Chair of the Board of the
Company upon execution and delivery of this Agreement, subject to the discretion
of the Corporate Governance Committee of the Board and the Board.
 
Executive and Heska now wish to replace the Prior Agreement and enter into this
Agreement regarding the terms of Executive's employment, which shall become
effective upon execution and delivery of this Agreement (the "Effective Date").
 
AGREEMENT
 
In consideration of the promises, covenants and agreements set forth below, it
is mutually agreed:
 
1.   Duties and Scope of Employment.
 
(a)   Position and Duties. Executive shall continue to serve as CEO until
immediately following the filing of Heska's Form 10-K for the fiscal year ended
December 31, 2013 with the Securities and Exchange Commission, after which time
Executive will serve as Executive Chair of Heska; provided, that if Executive is
not serving as a member of the Board at any time during the Term of Agreement
(defined below), Executive will perform his duties hereunder in the capacity of
an executive officer and employee with such appropriate title as the Board shall
designate for him. The period of Executive’s employment under this Agreement is
referred to herein as the "Term of Agreement."  Initially, Executive will have
primary executive
 
 
1
 
 
 
responsibility for corporate governance and investor relations; provided, that
if Executive is not serving as a member of the Board, Executive's primary
executive responsibility will be investor relations and board service on Company
majority- or wholly-owned subsidiaries.  In consultation with the Board,
Executive will actively transition certain responsibilities to the CEO over the
Term of Agreement. The Board may, in its discretion and in consultation with
Executive, further change or reduce Executive's duties during the Term of
Agreement to facilitate the transition of responsibilities to the CEO; provided,
that the Board may not assign additional duties, or non-executive duties, to
Executive without his written consent.  Throughout the Term of Agreement,
Executive will report to the Board and not to any other executive officer.
 
(b)   Board Membership.  The Board has agreed to nominate Executive for election
to a three-year term as a Board member of the Company at the 2014
Election.  Executive's service as a member of the Board will be subject to any
required stockholder approval. Executive's continuing service as Chair will be
subject to the discretion of the Corporate Governance Committee and the Board,
and any decision of the Board to consolidate the positions of CEO and Chair in
another individual or change Executive's title will not affect or trigger any
other provision of this Agreement.  Executive is being compensated for Board
service under this Agreement, whether as Chair or not and regardless of any
other responsibilities under this Agreement, and shall not be entitled to any
additional compensation beyond that provided in this Agreement for Board service
through the Termination Date.
 
(c)   Obligations.  During the Term of Agreement, Executive will devote such of
Executive's business efforts and time to Heska as Executive shall reasonably
determine are required to carry out his duties, it being understood that the
role of Executive Chair is not intended to be full time. For the duration of the
Term of Agreement, Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Board or the Corporate Governance
Committee of the Board (which approval will not be unreasonably withheld);
provided, however, that Executive may, without the approval of the Board or the
Corporate Governance Committee, (i) serve for remuneration as an outside
director or advisor to other companies not engaged in Competition (as defined in
Section 9) with Heska and (ii) serve in any capacity with any civic, educational
or charitable organization; provided in the case of (i) and (ii) that such
services do not interfere with Executive's obligations to Heska.
 
(d)   At-Will Employment.  Subject to the provisions of Sections 3, 4, 7, 8, and
9 below, Executive and Heska agree that Executive's employment constitutes
"at-will" employment. Executive and Heska acknowledge that this employment
relationship may be terminated at any time, upon written notice to the other
party (which in the case of Heska will mean the Board), with or without good
cause or for any or no cause, at the option either of Heska or
Executive.  However, as described in this Agreement, Executive may be entitled
to severance benefits depending upon the circumstances of Executive's
termination of employment. In the event Heska terminates Executive's employment
for "Cause" as defined in Section 9(b) below, such written notice shall detail
the reasons for termination. Upon the termination of Executive's employment for
any reason, and without diminution, Executive will be entitled to payment of all
accrued but unpaid compensation, expense reimbursements, and other benefits due
to Executive through Executive's last date of employment with the Company under
any Company-provided or paid plans, policies, and arrangements. Executive agrees
to resign from all positions that he holds
 
 
2
 
 
with Heska, including, without limitation, his position as a member of the
Board, immediately following the termination of his employment if the Board so
requests.
 
2.   Term of Agreement.  Subject to the provisions for earlier termination in
Sections 1(d), 7, 8, and 9 of this Agreement, this Agreement will have a term
commencing on the Effective Date and ending on April 30, 2017 (the "Termination
Date").
 
3.   Exchange of Contract Rights; Compensation.
 
(a)   The Parties acknowledge that pursuant to the Prior Agreement, the
diminishment of Executive's duties as CEO contemplated by this Agreement
entitles Executive to terminate his employment for "Good Reason" (as defined
therein) and receive certain severance payments, benefits and accelerated
vesting of equity awards as set forth therein (collectively, the "CEO Transition
Benefits").  To induce Executive to exchange the CEO Transition Benefits for the
good and valuable consideration set forth in this Agreement (including but not
limited to the covenants set forth in Sections 8(b) and (c) of this Agreement),
Heska hereby agrees to compensate Executive as follows (the "Exchange
Compensation"):
 
(i)  Heska shall pay Executive a one-time payment of ($475,000) in cash, subject
to required withholding, on the Termination Date (the "Termination Payment");
and
 
(ii)  Upon execution and delivery of this Agreement, Heska shall grant to
Executive that number of shares (the "Transition Award") of the Company's Common
Stock determined by dividing $350,000 by the closing price per share of the
Company's Common Stock reported by Nasdaq Capital Market on the trading day
immediately prior to the Effective Date or, if no closing price is so reported
for that date, the closing price on the next preceding date for which a closing
price was reported (the “Closing Price”), which shall be issued as shares of
Restricted Stock in accordance with 2003 Equity Incentive Plan and the 1997
Stock Incentive Plan, respectively (together, the "Plan") and pursuant to the
terms and conditions of the form of Restricted Stock Award Agreement attached
hereto as Exhibit A (the "Award Agreement"), which shall provide that the
Transition Award will vest in full on the Termination Date.
 
(b) In consideration of the Exchange Compensation and this Agreement, Executive
hereby agrees that the Prior Agreement is superseded in its entirety by this
Agreement, and all obligations of Heska under the Prior Agreement, including but
not limited to the CEO Transition Benefits, are hereby deemed satisfied in their
entirety, and Executive shall no longer have any rights to, or interest in, the
CEO Transition Benefits.
 
4.   Cash Compensation; Equity.
 
(a)   Base Salary.  During the Term of Agreement, Heska will pay Executive a
monthly salary as compensation for his services (the "Base Salary") as follows:
 
(i)  Effective Date through April 30, 2014:  $39,655
 
(ii)  May 1, 2014 through April 30, 2015:  $27,750
 
 
3
 
 
(iii)  May 1, 2015 through April 30, 2016:  $24,500
 
(iv)  May 1, 2016 through the Termination Date:  $21,000
 
The Base Salary will be paid periodically in accordance with Heska's normal
payroll practices and be subject to the usual, required
withholding.  Executive's salary will be subject to review, and adjustments may
be made by the Compensation Committee of the Board (the "Committee") in its
discretion; provided, that the Base Salary shall not be reduced without
Executive's written consent.
 
(b)   Bonus Plan Provisions.  From the Effective Date through December 31, 2014,
Executive will be eligible to participate in the Management Incentive Plan (the
"Bonus Plan"), or such other bonus programs as established by the Committee, at
a target percentage that is no less than the following percentages of
Executive's annual base salary then in effect (the "2014 Bonus"):
 
(i)  January 1, 2014 through April 30, 2014:  50%
 
(ii)  May 1, 2014 through December 31, 2014:  35%
 
The actual bonus paid may be higher or lower than the target 2014 Bonus for over
or under-achievement of Executive's performance goals, as determined by the
Committee. The 2014 Bonus, if any, will accrue and become payable in accordance
with the Committee's standard practices for paying executive incentive
compensation, provided however that any bonus payable under this Section 4(b)
will be payable within two-and-one-half months after the end of the taxable year
to which it relates or such longer period as may be permitted by Treasury
regulations in order to avoid application of Section 409A of the Code to such
bonuses.   Executive shall not be eligible to participate in the Bonus Plan
after December 31, 2014 and in lieu thereof, upon execution and delivery of this
Agreement, Heska shall:
 
            (i)   in lieu of eligibility for a bonus under the Bonus Plan in
2015, grant to Executive that number of shares of the Company's Common Stock
determined by dividing $50,000 by the Closing Price (the "First In-Lieu Award"),
which shall be issued as shares of Restricted Stock in accordance with the Plan
and pursuant to the terms and conditions of the Award Agreement, which shall
provide that the First In-Lieu Award will vest in full on the Termination Date;
and
 
            (ii)  in lieu of eligibility for a bonus under the Bonus Plan in
2016 and 2017, grant to Executive that number of shares of the Company's Common
Stock determined by dividing $25,000 by the Closing Price (the "Second In-Lieu
Award"), which shall be issued as shares of Restricted Stock in accordance with
the Plan and pursuant to the terms and conditions of the Award Agreement, which
shall provide that the Second In-Lieu Award will vest in full on the Termination
Date.
 
(c)   Eligibility for Equity Grants.  During the Term of Agreement, Executive
will not be eligible to receive periodic equity grants normally made to
executives of the Company in the discretion of the Committee from time to time
("Periodic Equity Grants");
 
 
4
 
 
 
provided, that the Committee will have the authority, but not an obligation, to
consider equity grants to Executive in special circumstances.  In lieu of
eligibility for Periodic Equity Grants, upon execution and delivery of this
Agreement, Heska shall grant to Executive 15,000 shares of the Company's Common
Stock (the "Third In-Lieu Award"), which shall be issued as shares of Restricted
Stock in accordance with the Plan and pursuant to the terms and conditions of
the Award Agreement, which shall provide that the Third In-Lieu Award will vest
in full on the Termination Date.
 
5.   Expenses.  In addition to the foregoing, Heska will reimburse Executive for
his reasonable out-of-pocket travel, entertainment, and other expenses, in
accordance with Heska's expense reimbursement policies as in effect from time to
time.
 
6.   Employee Benefits.  During the Term of Agreement, Executive will be
eligible to participate in accordance with the terms of all Heska health and
other employee benefit plans, policies, and arrangements that are applicable to
other senior executives of Heska, as such plans, policies, and arrangements may
exist from time to time.  Upon termination of this Agreement, the Company will
transfer to Executive any life insurance or disability insurance policies on
Executive then maintained by the Company, subject to the consent of the issuers
of such policies; and provided, that all costs of such transfers and
post-termination premiums shall be paid by Executive.
 
7.   Severance.
 
(a)   Termination without Cause or for Good Reason.  If Executive's employment
is terminated by Heska (or by Heska's successor following a Change of Control)
without Cause, or by Executive for Good Reason, or is terminated due to the
death or Disability (as defined in Section 9(e) below) of Executive, Executive
will receive, subject to Section 8 and required withholding:
 
(i)  Accelerated payment of the Termination Payment within ten (10) days after
his separation date (the "Separation Date");
 
(ii)  Continued monthly payments of amounts equal to installments of Base Salary
otherwise payable if such termination had not occurred, for a period ending on
the earlier of (A) April 30, 2017, or (B) 24 months after the Separation Date.
 
(iii)  Company-paid coverage for Executive and Executive's eligible dependents
under Heska's Benefit Plans (as defined below) for the balance of the Term of
Agreement, or if earlier, until Executive becomes employed by another employer
who provides comparable benefits;
 
(iv)  If the Separation Date occurs before December 31, 2014, a bonus, if any,
that would have been received under the terms of Section 4(b) above, but
pro-rated for the period beginning on January 1, 2014 and ending on the
Separation Date, to be paid to Executive in the next fiscal year on the earlier
of (A) March 15 or (B)such earlier date on which payments are made to other
participants in the Bonus Plan; and
 
(v)  Accelerated vesting of equity awards held by Executive on the Separation
Date only as follows:
 
 
5
 
 
             (A)   The Transition Award shall vest in full on the Separation
Date.
 
 (B)   If the Separation Date occurs after April 30, 2015, the First In-Lieu
Award shall vest in full on
the Separation Date.
 
             (C)   If the Separation Date occurs after April 30, 2016, the
Second In-Lieu Award shall vest in full on
the Separation Date.
 
             (D)   The Third In-Lieu Award shall vest as follows:
 
 (1)    5,000 shares shall vest on the Separation Date;
 (2)    5,000 additional shares shall vest if the Separation Date occurs after
April 30, 2015;
 (3)    5,000 additional shares shall vest if the Separation Date occurs after
April 30, 2016.
 
(b)   Voluntary Termination without Good Reason; Termination for Cause.  If
Executive's employment with Heska terminates voluntarily by Executive without
Good Reason or is terminated for Cause by Heska, then (i) all further vesting of
Executive's outstanding equity awards will terminate immediately, (ii) all
payments of compensation by Heska to Executive hereunder will terminate
immediately (except as to amounts already earned), and (iii) Executive will not
be entitled to any severance but Executive will be paid all expense
reimbursements and other benefits due to Executive through his last date of
employment with the Company under any Company-provided or paid plans, policies,
and arrangements.
 
(c)   409A Limitations.  If Executive is a "specified employee" within the
meaning of Section 1.409A-1(i) of the Treasury regulations as of the date of
termination, then payments to Executive under this Section 7 shall not be made
before the date that is six months after the date of termination (or if earlier,
the date of death of Executive); provided, however, that during such six-month
period, Heska shall make any and all payments contemplated hereunder to the
extent such payments do not exceed two times the lesser of (i) Executive’s
annualized compensation, based upon the annual rate of compensation for the
calendar year preceding the year in which the date of termination occurs, or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which the date of
termination occurs; and provided further that any amounts deferred hereunder
shall be paid in a lump-sum amount at the expiration of such six-month
period.  It is the parties' intent that no payment made or to be made hereunder
shall be subject to the provisions of Section 409A(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the "Code"). Accordingly, notwithstanding any
payment date or schedule specified above, the parties agree to work
expeditiously to amend this Agreement to conform to their intent as set forth in
this Section 7(c).
 
(d)   Excise Tax.  In the event that any payments or benefits payable to
Executive pursuant to this Agreement ("Termination Benefits") (i) constitute
"parachute payments" within the meaning of Section 280G of the Code, or any
comparable successor provisions, and (ii) but for this Section 7(d) would be
subject to the excise tax imposed by
 
 
6
 
 
 
Section 4999 of the Code, or any comparable successor provisions (the "Excise
Tax"), then Executive's Termination Benefits hereunder shall be either (a)
provided to Executive in full, or (b) provided to Executive as to such lesser
extent which would result in no portion of such benefits being subject to the
Excise Tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, results in the receipt by Executive,
on an after-tax basis, of the greatest amount of benefits, notwithstanding that
all or some portion of such benefits may be taxable under the Excise Tax. Unless
the Company and Executive otherwise agree in writing, any determination required
under this Section 7(d) shall be made in writing in good faith by the Company's
independent accountants. In the event of a reduction of benefits hereunder,
Executive shall be given the choice of which benefits to reduce. If Executive
does not provide written identification to the Company of which benefits he
chooses to reduce within ten (10) days after written notice of the accountants’
determination, and Executive has not disputed the accountants’ determination,
then the Company shall select the benefits to be reduced. For purposes of making
the calculations required by this Section 7(d), the accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Code, and other applicable legal authority. The Company and Executive shall
furnish to the accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section
7(d).  The Company shall bear all costs the accountants may reasonably incur in
connection with any calculations contemplated by this Section 7(d).
 
8.   Conditions to Receipt of Severance; Covenants; No Duty to Mitigate.
 
(a)   Separation Agreement and Release of Claims.  The receipt of any payments
or benefits pursuant to Section 7 will be subject to Executive signing and not
revoking a separation agreement and release of claims in the form attached
hereto as Exhibit B. No such payments or benefits will be paid or provided until
the separation agreement and release agreement becomes effective which shall be
prepared and presented to Executive before Executive's last date of employment
with the Company. If Executive's date of termination and the last day of any
applicable statutory revocation period could fall in two separate taxable years,
regardless of when Executive actually executes and delivers the release,
payments will not commence until the later taxable year.
 
(b)   Non-Competition.  Executive agrees not to engage in Competition (as
defined below), during the Term of Agreement and for 12 months following
Executive's last date of employment with the Company, anywhere in the United
States of America. If Executive engages in Competition within such period in
such geographic scope, all continuing payments and benefits to which Executive
otherwise may be entitled pursuant to Section 7 will cease immediately. In
addition to the remedy specified in the preceding sentence, the Company will
have against Executive in the event of his breach of this Section 8(b) any and
all remedies available to it in law or in equity, including without limitation
the right to seek recovery of any amounts paid under Section 7 of this
Agreement.
 
(c)   Nonsolicitation.  Executive agrees that, during the Term of Agreement and
for 24 months following Executive's last date of employment with the Company,
Executive, directly or indirectly, whether as employee, owner, sole proprietor,
partner, director, member, consultant, agent, founder, co-venturer or otherwise,
will not (i) solicit, induce, or influence any
 
 
7
 
 
 
person to modify his or her employment or consulting relationship with the
Company (the "No-Inducement"), or (ii) anywhere in the United States of America,
intentionally divert business away from the Company by soliciting business from
any of the Company's substantial customers and users who would otherwise have
placed the solicited order with the Company (the "No Solicit"). If Executive
breaches the No-Inducement or No Solicit, all continuing payments and benefits
to which Executive otherwise may be entitled pursuant to Section 7 will cease
immediately. In addition to the remedy specified in the preceding sentence, the
Company will have against Executive in the event of his breach of this Section
8(c) any and all remedies available to it in law or in equity, including without
limitation the right to seek recovery of any amounts paid under Section 7 of
this Agreement.
 
(d)   No Duty to Mitigate.  Executive is under no duty or requirement to
mitigate the amount of any payment contemplated by this Agreement, nor will any
earnings that Executive may receive from any other source reduce any such
payment, except as expressly set forth in Section 7(a)(iii).
 
9.   Definitions.
 
(a)   Benefit Plans.  For purposes of this Agreement, "Benefit Plans" means
plans, policies, or arrangements that Heska sponsors (or participates in) and
that immediately prior to Executive's termination of employment provide
Executive and Executive's eligible dependents with medical, dental, or vision
benefits. Benefit Plans do not include any other type of benefit (including, but
not by way of limitation, financial counseling, or retirement benefits). A
requirement that Heska provide Executive and Executive's eligible dependents
with coverage under the Benefit Plans will not be satisfied unless the coverage
is no less favorable than that provided to Executive and Executive's eligible
dependents immediately prior to Executive’s termination of employment. Subject
to the immediately preceding sentence, Heska, or its successor, may, at its
option, satisfy any requirement that Heska provide coverage under any Benefit
Plan by instead providing coverage under a separate plan or plans providing
coverage that is no less favorable or by paying Executive a lump-sum payment
which is, on an after-tax basis, sufficient to provide Executive and Executive's
eligible dependents with equivalent coverage under a third party plan that is
reasonably available to Executive and Executive’s eligible dependents.
 
(b)   Cause.  For purposes of this Agreement, "Cause"shall mean the occurrence
of one or more of the following: (i) conviction of, or entry of a plea of nolo
contendere to, any crime (including one involving moral turpitude but excluding
traffic violations), or a commission of any crime, whether a felony or
misdemeanor, which reflects so negatively on Heska to be detrimental to Heska's
image or interests, or any act of fraud or dishonesty that has such negative
reflection upon Heska; (ii) the repeated commitment of insubordination or
refusal to comply with any reasonable request of the Board related to the scope
or performance of Executive's duties; (iii) possession of any illegal drug on
Heska premises or being under the influence of illegal drugs or abusing
prescription drugs or alcohol while on Heska business, attending Heska-sponsored
functions or on Heska premises; (iv) the gross misconduct or gross negligence in
the performance of Executive's responsibilities which, based upon good faith and
reasonable factual investigation of the Board, demonstrates Executive's
unfitness to serve; (v) material breach or violation of Executive's obligations
under this Agreement; or (vi) material breach of any fiduciary duty of Executive
to Heska which results
 
 
8
 
 
in material damage to Heska or its business; provided that if any of the
foregoing events is capable of being cured, Heska will provide notice to
Executive describing the nature of such event and Executive will thereafter have
30 days to cure such event.  On the last day of such 30-day period, Heska will
provide notice to Executive either: (i) that Heska considers the event cured or
(ii) that Heska does not consider the event cured and the Agreement is
terminated.
 
(c)   Change of Control.  For purposes of this Agreement, "Change of Control"
means (i) a sale of all or substantially all of Heska's assets, (ii) any merger,
consolidation or other business combination transaction of Heska with or into
another corporation, entity or person, other than a transaction in which the
holders of at least a majority of the shares of voting capital stock of Heska
outstanding immediately prior to such transaction continue to hold (either by
such shares remaining outstanding or by their being converted into shares of
voting capital stock of the surviving entity) a majority of the total voting
power represented by the shares of voting capital stock of Heska (or the
surviving entity) outstanding immediately after such transaction, (iii) the
direct or indirect acquisition (including by way of a tender or exchange offer)
by any person, or persons acting as a group, of beneficial ownership or a right
to acquire beneficial ownership of shares representing a majority of the voting
power of the then outstanding shares of capital stock of Heska, (iv) a contested
election of Directors, as a result of which or in connection with which the
persons who were Directors before such election or their nominees cease to
constitute a majority of the Board, or (v) a dissolution or liquidation of
Heska.
 
(d)   Competition.  For purposes of this Agreement, Executive will be deemed to
have engaged in "Competition" if he, without the consent of the Board or an
authorized officer of any successor company to Heska, directly or indirectly
provides services relating to the companion animal health industry (whether as
an employee, consultant, agent, corporate officer, director, or otherwise) to,
or participates in the financing, operation, management, or control of a
"Restricted Company," which for purposes of this Agreement shall mean IDEXX
Laboratories, Inc., Abaxis, Inc., VCA/Antech, scil animal health company, and
the Synbiotics subsidiary of Zoetis (excluding any other operations of Zoetis),
or any successor thereto.  Notwithstanding the foregoing, nothing contained in
this Section 9(d) or in Section 8(b) above shall prohibit Executive, following
the Term of Agreement, from being employed or engaged in a corporate function or
senior management position (and holding commensurate equity interests) with a
Restricted Company that is engaged in multiple lines of business, one of which
includes the companion animal health industry, so long as Executive does not
provide to such line(s) of business services of a sort that differ significantly
from the services he provides to the other divisions, units or affiliates for
which he has responsibility within the overall organization of the Restricted
Company.
 
(e)   Disability.  For purposes of this Agreement, Disability shall mean that
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident or health plan covering Heska's senior executive officers.
 
(f)   Good Reason.  For purposes of this Agreement, "Good Reason" means the
occurrence of any of the following without Executive's express written consent:
 
 
9
 
 
(i)  a material change in the geographic location of Executive's principal place
of employment such that the new location results in a commute for Executive that
is both (A) longer than his commute prior to the relocation and (B) greater than
fifty (50) road miles each way from his home in the Severance, Colorado area;
 
(ii)  any material breach by Heska (or by Heska's successor following a Change
of Control) of any provision of this Agreement; and
 
(iii)  any successor to Heska following a Change a Change of Control fails or
refuses to assume or be bound by the terms and conditions of this Agreement;
 
provided, however, that prior to any such event constituting Good Reason,
Executive shall give Heska written notice of the existence of the condition
which Executive believes constitutes Good Reason (which notice must be given
within ninety (90) days of the initial existence of the condition) and such
condition shall remain uncured for a period of thirty (30) days after the date
of such notice.  An event of Good Reason shall occur automatically at the
expiration of such 30-day period if the relevant condition remains uncured at
such time.
 
10.   Indemnification and Insurance.  Executive will be covered under Heska's
insurance policies and, subject to applicable law, will be provided
indemnification to the maximum extent permitted by Heska's bylaws and
Certificate of Incorporation. The Company will provide Executive with Director
and Officer error and omissions insurance and ERISA fiduciary insurance in
accordance with Heska’s insurance practices for executive officers during the
Term of Agreement, and shall also purchase and maintain "tail coverage" for at
least two years post termination for any actions taken by Executive in good
faith during the Term of Agreement.
 
11.   Confidential Information.  Executive acknowledges that he has executed
Heska's standard employee Confidential Information and Invention Agreement (the
"Confidentiality Agreement").
 
12.   Notices.  All notices, requests, demands, and other communications called
for hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being delivered to a
nationally recognized overnight courier service or (c) five (5) business days
after the date of mailing if sent certified or registered mail. Notice to Heska
shall be sent to its principal place of business with a copy provided by
facsimile to the Chair of the Committee, and notice to Executive will be
delivered personally or sent to Executive's last known address provided to
Heska.
 
13.   Successors and Assigns.  This Agreement will be binding upon and inure to
the benefit of (a) the heirs, executors, and legal representatives of Executive
upon Executive's death and (b) any successor of Heska. Any such successor of
Heska will be deemed substituted for Heska under the terms of this Agreement for
all purposes. For this purpose, "successor" means any person, firm, corporation,
or other business entity which at any time, whether by purchase, merger, or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of Heska. None of the rights of Executive to receive any form
of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent
 
 
10
 
 
and distribution. Any other attempted assignment, transfer, conveyance, or other
disposition of Executive's right to compensation or other benefits will be null
and void.
 
14.   Integration.  This Agreement, together with that certain Consulting
Agreement entered between Heska and Executive contemporaneously with this
Agreement, the Confidentiality Agreement, Heska's stock plans, and Executive's
stock option and restricted stock agreements, represents the entire agreement
and understanding between the parties as to the subject matter herein and
supersedes all prior or contemporaneous agreements whether written or oral,
including the Prior Agreement. No waiver, alteration, or modification of any of
the provisions of this Agreement will be binding unless in a writing that
specifically references this Section and is signed by duly authorized
representatives of the parties hereto.
 
15.   Interpretation.  Section titles and headings contained herein are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.
 
16.   Expenses.  The Company will reimburse Executive, up to $7,500, for
reasonable legal and tax advice expenses incurred by him in connection with the
negotiation and execution of this Agreement.
 
17.   Waivers.  Any term or provision of this Agreement may be waived, or the
time for its performance may be extended, by the party or parties entitled to
the benefit thereof. Any such waiver shall be validly and sufficiently
authorized for the purposes of this Agreement if, as to any party, it is
authorized in writing by an authorized representative of such party. The failure
of any party hereto to enforce at any time any provision of this Agreement shall
not be construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.
 
18.   Partial Invalidity.  Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.  The
parties agree that an arbitrator or court of competent jurisdiction shall reform
any invalid, illegal, or unenforceable provisions to ensure such provisions are
effective and valid under applicable law.
 
19.   Tax Matters.
 
        (a)   Except as provided in paragraph 7(d) above, Executive agrees that
he is responsible for any applicable taxes of any nature (including any
penalties or interest that may apply to such taxes) that are reasonably
determined to apply to any payment made to Executive hereunder (or any
arrangement contemplated hereunder), that Executive's receipt of any benefit
hereunder is conditioned on his satisfaction of any applicable withholding or
similar obligations that apply to such benefit, and that any cash payment owed
to Executive hereunder will be
 
 
11
 
 
reduced to satisfy any such withholding or similar obligations that may apply
thereto. Executive and Heska agree to cooperate to make such amendments to the
terms of this Agreement as may be necessary to avoid the imposition of penalties
and additional taxes under Section 409A of the Code; provided, however, that no
such amendment shall materially increase the cost to, or impose any liability
on, Heska with respect to any benefits contemplated or provided hereunder. To
the extent that any right to reimbursement of expenses or payment of any benefit
in-kind under this Agreement constitutes nonqualified deferred compensation
(within the meaning of Section 409A of the Code), (i) any such expense
reimbursement shall be made by Heska no later than the last day of the taxable
year following the taxable year in which such expense was incurred by Executive,
(ii) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (iii) the amount of expenses
eligible for reimbursement or in-kind benefits provided during any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other taxable year; provided that the foregoing clause shall
not be violated with regard to expenses reimbursed under any arrangement covered
by Section 105(b) of the Code solely because such expenses are subject to a
limit related to the period the arrangement is in effect.
 
 (b)   Executive acknowledges that under Section 83 of the Code, as the shares
of Restricted Stock granted under this Agreement (the "Shares") vest, the fair
value of such Shares will be reportable as ordinary income at that
time.  Executive further understands that instead of being taxed when and as the
Shares vest, Executive may elect to be taxed as of the date the Shares are
granted to Executive, with respect to the fair value of all Shares on such
date.  Such election may only be made under Section 83(b) of the Code within
thirty (30) days after such date of grant.  Executive acknowledges that failure
to make this filing within the thirty (30) day period will result in the
recognition of ordinary income as the Shares vest.  EXECUTIVE ACKNOWLEDGES THAT
IT IS EXECUTIVE’S SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY
ELECTION UNDER SECTION 83(b), EVEN IF EXECUTIVE REQUESTS THE COMPANY OR ITS
REPRESENTATIVES TO MAKE THIS FILING ON EXECUTIVE’S BEHALF.  EXECUTIVE IS RELYING
SOLELY ON HIS OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO
FILE AN 83(b) ELECTION.
 
 (c)   Executive acknowledges that no representative or agent of Heska has
provided him with any tax advice of any nature, and Executive has consulted with
his own legal, tax and financial advisor(s) as to tax and related matters
concerning the compensation to be received under this Agreement.
 
20.   Governing Law; Waiver of Jury Trial.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF COLORADO
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES. THE PARTIES HERETO EACH WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY AND ALL SUCH CLAIMS AND CAUSES OF
ACTION.
 
21.   Injunctive Relief; Arbitration; Attorneys’ Fees.
 
 (a)   The parties acknowledge and agree that a breach of Sections 8, 9, or 11
of this Agreement by Executive would result in immediate and irreparable harm to
the Company.  Therefore, in the event of Executive's breach of Sections 8, 9, or
11, the Company shall have any
 
 
12
 
 
and all remedies available to it in law or in equity, including without
limitation the right to seek recovery of any amounts paid under this Agreement
and injunctive relief, specific performance, or any other equitable relief to
prevent a breach and to secure the enforcement of this Section.  Injunctive
relief may be granted immediately upon the commencement of any such action.
 
 (b)   Subject to the provisions in Section 21(a) above, if any dispute arises
under this Agreement or by reason of any asserted breach of it, or from the
parties' employment relationship or any other relationship, either party may
elect to have the dispute resolved through arbitration. The arbitration shall be
binding and conducted pursuant to the rules of the American Arbitration
Association under its National Rules for the Resolution of Employment Disputes
and the arbitrator shall allocate the fees and expenses of such arbitration.
Regardless of whether the dispute is resolved through arbitration or litigation,
the prevailing party shall be entitled to recover all costs and expenses,
including reasonable attorneys' fees, incurred in enforcing or attempting to
enforce any of the terms, covenants and conditions of this Agreement, including
costs incurred prior to commencement of arbitration or legal action, and all
costs and expenses, including reasonable attorneys’ fees, incurred in any appeal
from an action brought to enforce any of the terms, covenants or conditions of
this Agreement. For purposes of this section, "prevailing party" includes,
without limitation, a party who agrees to dismiss a suit or proceeding upon the
other's payment or performance of substantially the relief sought.
 
22.   Survival.  Notwithstanding any other provisions in this Agreement to the
contrary, Sections 3, 7-15, and 17-23 shall survive the expiration or
termination of this Agreement.
 
23.   Counterparts.  This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
 
[Signature Page Follows]
 
 
13
 
 
IN WITNESS WHEREOF, Heska has caused this Employment Agreement to be duly
executed by a representative thereunto duly authorized, and Executive has
hereunto set his hand, all as of the Effective Date.
 

 
HESKA CORPORATION
          /s/ William A. Aylesworth               
William A. Aylesworth, Lead Director,
Acting with Authority of the Board in its Entirety
     
Dated:      March 26,
2014                                                                  
         
EXECUTIVE:
           /s/ Robert B. Grieve                
Robert B. Grieve, Ph.D.
     
Dated:    March 26,
2014                                                                    


 
 
 
14
 
 

EXHIBIT A
 
Form of Restricted Stock Award Agreement
 

 
 
 
15
 
 

HESKA CORPORATION
2003 EQUITY INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT


THIS AGREEMENT is made as of the _________ day of ____________, 2014 by and
between Heska Corporation (the "Company"), and Robert B. Grieve (the
"Executive"), in connection with the execution of an Employment Agreement dated
on or about the same date between the Company and Executive (the "Employment
Agreement").
 
In consideration of the mutual covenants and representations herein set forth,
the Company and Executive agree as follows:
 
SECTION 1.  GRANT OF STOCK.
 
1.1       Precedence of Plan.  This Agreement is subject to and shall be
construed in accordance with the terms and conditions of the Heska Corporation
2003 Equity Incentive Plan (the "Plan"), as now or hereinafter in effect.  Any
capitalized terms that are used in this Agreement without being defined and that
are defined in the Plan shall have the meaning specified in the Plan.
 
1.2   Grant of Stock.  The Company hereby grants to Executive an aggregate of
___________ shares of Restricted Stock (the "Shares"), subject to vesting as
provided in Section 2.
 
SECTION 2.  UNVESTED SHARES SUBJECT TO FORFEITURE.
 
2.1   Shares Subject to Forfeiture.  In the event that Executive's employment
with the Company is terminated before April 30, 2017, Executive will forfeit all
right to the Shares.  Notwithstanding the previous sentence, if Executive's
employment is terminated before that date for a Triggering Event (as defined
below), all of the Shares will become immediately vested and nonforfeitable.
 
2.2   Restriction on Transfer.  Until the Shares are vested, the Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated.
 
2.3   Triggering Event.  For purposes of this Agreement, "Triggering Event"
means any of the following circumstances, where the capitalized terms have the
meanings given in the Employment Agreement:
 
       a.  
Termination of employment by the Company (or by the Company's successor
following a Change of Control) without Cause,

 
       b.  
Termination of employment by the Executive for Good Reason,

 
       c.  
Termination of employment due to Executive's death or Disability,

 
 
 
 
 
SECTION 3.   STOCKHOLDER RIGHTS
 
3.1   Stock Register and Certificates.  The Shares will be recorded in the stock
register of the Company in the name of Executive.  If applicable, a stock
certificate or certificates representing the Shares will be registered in the
name of Executive, but such certificates shall remain in the custody of the
Company.  Executive shall deposit with the Company a Stock Assignment Separate
from Certificate in the form attached below as Attachment 1, endorsed in blank,
so as to permit retransfer to the Company of all or a portion of the Shares that
are forfeited or otherwise do not become vested in accordance with the Plan and
this Agreement.
 
3.2   Exercise of Stockholder Rights.  Executive shall have the right to vote
the Shares (to the extent of the voting rights of said Shares, if any), to
receive and retain all regular cash dividends and such other distributions, as
the Board of Directors of the Company may, in its discretion, designate, pay or
distribute on such Shares, and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Shares, except as
set forth in this Agreement and the Plan.
 
3.3   Legends.  Certificates, if any, representing the Shares will contain the
following or other legends in the Company's discretion:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL REGISTERED HOLDER, A
COPY OF WHICH  IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
SECTION 4.   RESPONSIBILITY FOR TAXES.
 
4.1   Section 83(b) Election.  Executive may complete and file with the Internal
Revenue Service an election pursuant to Section 83(b) of the Internal Revenue
Code to be taxed currently on the fair market value of the Shares without regard
to the vesting restrictions set forth in this Agreement.  Executive shall be
responsible for all taxes associated with the acceptance of the transfer of the
Shares, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).
 
4.2   Withholding.  In accordance with Section 11 of the Plan, Executive agrees
to remit to the Company an amount sufficient to satisfy federal, state and local
taxes (including the Executive’s FICA obligation) required to be withheld with
respect to the vesting of the Shares, or otherwise to satisfy such obligation as
permitted under the Plan.  The Company has the right to deduct from any salary
or other payments to be made to Executive any federal, state or local taxes
required by law to be so withheld.
 
SECTION 5.   MISCELLANEOUS.
 
5.1   Not an Employment Contract.  This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation
 
 
-2-
 
 
 
on the part of Executive to remain in the service of the Company in any
capacity, or of the Company to continue Executive's service in any capacity.
 
5.2   Effect on Employee Benefits.  Executive agrees that the Award will
constitute special incentive compensation that will not be taken into account as
"salary" or "compensation" or "bonus" in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company unless so provided in such plan.
 
5.3   Further Assurances.  The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
 
5.4   Entire Agreement.  This Agreement, including any exhibits, is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings of the parties.
 
5.5   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as applied to contracts
between Delaware residents to be wholly performed within the State of Colorado.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
HESKA CORPORATION
EXECUTIVE                                                                                                
a Delaware corporation




 
______________________________              
By:     ___________________________                                                 
Title: 
 ___________________________                                                    
Address  _______________________
     _______________________
   

 
-3-
 
 

ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED, I, _____________________, hereby sell, assign and transfer
unto
                                                                              (_____________)
shares of the Common Stock of Heska Corporation, standing in my name on the
books of said corporation represented by Certificate No. _______ herewith and do
hereby irrevocably constitute and appoint                          to transfer
said stock on the books of the within-named corporation with full power of
substitution in the premises.


Dated:  _____________ , 20__.
Signature:


 
 
This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated __________ __, 2014.






Instruction:
Please do not fill in any blanks other than the signature line.









 

 
-4-
 
 

 
HESKA CORPORATION
1997 STOCK INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT


THIS AGREEMENT is made as of the _________ day of ____________, 2014 by and
between Heska Corporation (the "Company"), and Robert B. Grieve (the
"Executive"), in connection with the execution of an Employment Agreement dated
on or about the same date between the Company and Executive (the "Employment
Agreement").
 
In consideration of the mutual covenants and representations herein set forth,
the Company and Executive agree as follows:
 
SECTION 1.   GRANT OF STOCK.
 
1.1   Precedence of Plan.  This Agreement is subject to and shall be construed
in accordance with the terms and conditions of the Heska Corporation 1997 Stock
Incentive Plan (the "Plan"), as now or hereinafter in effect.  Any capitalized
terms that are used in this Agreement without being defined and that are defined
in the Plan shall have the meaning specified in the Plan.
 
1.2   Grant of Stock.  The Company hereby grants to Executive an aggregate of
___________ shares of Restricted Stock (the "Shares"), subject to vesting as
provided in Section 2.
 
SECTION 2.   UNVESTED SHARES SUBJECT TO FORFEITURE.
 
2.1   Shares Subject to Forfeiture.  In the event that Executive's employment
with the Company is terminated before April 30, 2017, Executive will forfeit all
right to the Shares.  Notwithstanding the previous sentence, if Executive's
employment is terminated before that date for a Triggering Event (as defined
below), all of the Shares will become immediately vested and nonforfeitable.
 
2.2   Restriction on Transfer.  Until the Shares are vested, the Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated.
 
2.3   Triggering Event.  For purposes of this Agreement, "Triggering Event"
means any of the following circumstances, where the capitalized terms have the
meanings given in the Employment Agreement:
 
       a.  
Termination of employment by the Company (or by the Company's successor
following a Change of Control) without Cause,

 
       b.  
Termination of employment by the Executive for Good Reason,

 
       c.  
Termination of employment due to Executive's death or Disability,

 
 
 
 
 
SECTION 3.   STOCKHOLDER RIGHTS
 
3.1   Stock Register and Certificates.  The Shares will be recorded in the stock
register of the Company in the name of Executive.  If applicable, a stock
certificate or certificates representing the Shares will be registered in the
name of Executive, but such certificates shall remain in the custody of the
Company.  Executive shall deposit with the Company a Stock Assignment Separate
from Certificate in the form attached below as Attachment 1, endorsed in blank,
so as to permit retransfer to the Company of all or a portion of the Shares that
are forfeited or otherwise do not become vested in accordance with the Plan and
this Agreement.
 
3.2   Exercise of Stockholder Rights.  Executive shall have the right to vote
the Shares (to the extent of the voting rights of said Shares, if any), to
receive and retain all regular cash dividends and such other distributions, as
the Board of Directors of the Company may, in its discretion, designate, pay or
distribute on such Shares, and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Shares, except as
set forth in this Agreement and the Plan.
 
3.3   Legends.  Certificates, if any, representing the Shares will contain the
following or other legends in the Company's discretion:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL REGISTERED HOLDER, A
COPY OF WHICH  IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
SECTION 4.   RESPONSIBILITY FOR TAXES.
 
4.1   Section 83(b) Election.  Executive may complete and file with the Internal
Revenue Service an election pursuant to Section 83(b) of the Internal Revenue
Code to be taxed currently on the fair market value of the Shares without regard
to the vesting restrictions set forth in this Agreement.  Executive shall be
responsible for all taxes associated with the acceptance of the transfer of the
Shares, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).
 
4.2   Withholding.  In accordance with Section 12 of the Plan, Executive agrees
to make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise in connection with the Plan under
applicable federal, state, local or foreign law.  The Company in its discretion
may permit Executive to satisfy all or part of his withholding or income tax
obligations by having the Company withhold all or a portion of the Shares that
otherwise would be issued to him on vesting.
 
SECTION 5.   MISCELLANEOUS.
 
5.1   Not an Employment Contract.  This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation
 
 
-2-
 
 
 
on the part of Executive to remain in the service of the Company in any
capacity, or of the Company to continue Executive's service in any capacity.
 
5.2   Effect on Employee Benefits.  Executive agrees that the Award will
constitute special incentive compensation that will not be taken into account as
"salary" or "compensation" or "bonus" in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company unless so provided in such plan.
 
5.3   Further Assurances.  The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
 
5.4   Entire Agreement.  This Agreement, including any exhibits, is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings of the parties.
 
5.5   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as applied to contracts
between Delaware residents to be wholly performed within the State of Colorado.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 


HESKA CORPORATION
EXECUTIVE                                                                                                     a
Delaware corporation


 
 
__________________________________            By:  
_________________________________
Title:  ________________________________
Address  ___________________________
 ___________________________
 

 
-3-
 
 

ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED, I, _____________________, hereby sell, assign and transfer
unto
                                                                              (____________)
shares of the Common Stock of Heska Corporation, standing in my name on the
books of said corporation represented by Certificate No. ________ herewith and
do hereby irrevocably constitute and appoint                          to
transfer said stock on the books of the within-named corporation with full power
of substitution in the premises.


Dated:  _____________ __, 20__.
Signature:


 
 
This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated __________ __, 2014.






Instruction:
Please do not fill in any blanks other than the signature line.











 
 

 
-4-
 
 

HESKA CORPORATION
1997 STOCK INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT


THIS AGREEMENT is made as of the _________ day of ____________, 2014 by and
between Heska Corporation (the "Company"), and Robert B. Grieve (the
"Executive"), in connection with the execution of an Employment Agreement dated
on or about the same date between the Company and Executive (the "Employment
Agreement").
 
In consideration of the mutual covenants and representations herein set forth,
the Company and Executive agree as follows:
 
SECTION 1.   GRANT OF STOCK.
 
1.1   Precedence of Plan.  This Agreement is subject to and shall be construed
in accordance with the terms and conditions of the Heska Corporation 1997 Stock
Incentive Plan (the "Plan"), as now or hereinafter in effect.  Any capitalized
terms that are used in this Agreement without being defined and that are defined
in the Plan shall have the meaning specified in the Plan.
 
1.2   Grant of Stock.  The Company hereby grants to Executive an aggregate of
___________ shares of Restricted Stock (the "Shares"), subject to vesting as
provided in Section 2.
 
SECTION 2.   UNVESTED SHARES SUBJECT TO FORFEITURE.
 
2.1   Shares Subject to Forfeiture.  In the event that Executive's employment
with the Company is terminated before April 30, 2017, Executive will forfeit all
right to the Shares.  Notwithstanding the previous sentence, if Executive's
employment is terminated before that date and after April 30, 2015 for a
Triggering Event (as defined below), all of the Shares will become immediately
vested and nonforfeitable.
 
2.2   Restriction on Transfer.  Until the Shares are vested, the Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated.
 
2.3   Triggering Event.  For purposes of this Agreement, "Triggering Event"
means any of the following circumstances, where the capitalized terms have the
meanings given in the Employment Agreement:
 
       a.  
Termination of employment by the Company (or by the Company's successor
following a Change of Control) without Cause,

 
       b.  
Termination of employment by the Executive for Good Reason,

 
       c.  
Termination of employment due to Executive's death or Disability,

 
 
 
 
 
SECTION 3.   STOCKHOLDER RIGHTS
 
3.1   Stock Register and Certificates.  The Shares will be recorded in the stock
register of the Company in the name of Executive.  If applicable, a stock
certificate or certificates representing the Shares will be registered in the
name of Executive, but such certificates shall remain in the custody of the
Company.  Executive shall deposit with the Company a Stock Assignment Separate
from Certificate in the form attached below as Attachment 1, endorsed in blank,
so as to permit retransfer to the Company of all or a portion of the Shares that
are forfeited or otherwise do not become vested in accordance with the Plan and
this Agreement.
 
3.2   Exercise of Stockholder Rights.  Executive shall have the right to vote
the Shares (to the extent of the voting rights of said Shares, if any), to
receive and retain all regular cash dividends and such other distributions, as
the Board of Directors of the Company may, in its discretion, designate, pay or
distribute on such Shares, and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Shares, except as
set forth in this Agreement and the Plan.
 
3.3   Legends.  Certificates, if any, representing the Shares will contain the
following or other legends in the Company's discretion:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL REGISTERED HOLDER, A
COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
SECTION 4.      RESPONSIBILITY FOR TAXES.
 
4.1   Section 83(b) Election.  Executive may complete and file with the Internal
Revenue Service an election pursuant to Section 83(b) of the Internal Revenue
Code to be taxed currently on the fair market value of the Shares without regard
to the vesting restrictions set forth in this Agreement.  Executive shall be
responsible for all taxes associated with the acceptance of the transfer of the
Shares, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).
 
4.2   Withholding.  In accordance with Section 12 of the Plan, Executive agrees
to make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise in connection with the Plan under
applicable federal, state, local or foreign law.  The Company in its discretion
may permit Executive to satisfy all or part of his withholding or income tax
obligations by having the Company withhold all or a portion of the Shares that
otherwise would be issued to him on vesting.
 
SECTION 5.   MISCELLANEOUS.
 
5.1   Not an Employment Contract.  This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation
 
 
-2-
 
 
 
on the part of Executive to remain in the service of the Company in any
capacity, or of the Company to continue Executive's service in any capacity.
 
5.2   Effect on Employee Benefits.  Executive agrees that the Award will
constitute special incentive compensation that will not be taken into account as
"salary" or "compensation" or "bonus" in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company unless so provided in such plan.
 
5.3   Further Assurances.  The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
 
5.4   Entire Agreement.  This Agreement, including any exhibits, is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings of the parties.
 
5.5   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as applied to contracts
between Delaware residents to be wholly performed within the State of Colorado.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 


HESKA CORPORATION
EXECUTIVE                                                                                                 a
Delaware corporation




__________________________________            
By:    _____________________________                                                  
Title:
_____________________________                                                      
Address  ___________________________
 ____________________________                                               
 
 

 
-3-
 
 

ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED, I, _____________________, hereby sell, assign and transfer
unto
                                                                              (____________)
shares of the Common Stock of Heska Corporation, standing in my name on the
books of said corporation represented by Certificate No. _________ herewith and
do hereby irrevocably constitute and appoint                          to
transfer said stock on the books of the within-named corporation with full power
of substitution in the premises.


Dated:  ____________ __, 20__.
Signature:


 
 
This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated __________ __, 2014.






Instruction:
Please do not fill in any blanks other than the signature line.











 

 
 
-4-
 
 
 
HESKA CORPORATION
1997 STOCK INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT


THIS AGREEMENT is made as of the _________ day of ____________, 2014 by and
between Heska Corporation (the "Company"), and Robert B. Grieve (the
"Executive"), in connection with the execution of an Employment Agreement dated
on or about the same date between the Company and Executive (the "Employment
Agreement").
 
In consideration of the mutual covenants and representations herein set forth,
the Company and Executive agree as follows:
 
SECTION 1.   GRANT OF STOCK.
 
1.1   Precedence of Plan. This Agreement is subject to and shall be construed in
accordance with the terms and conditions of the Heska Corporation 1997 Stock
Incentive Plan (the "Plan"), as now or hereinafter in effect. Any capitalized
terms that are used in this Agreement without being defined and that are defined
in the Plan shall have the meaning specified in the Plan.
 
1.2   Grant of Stock. The Company hereby grants to Executive an aggregate of
___________ shares of Restricted Stock (the "Shares"), subject to vesting as
provided in Section 2.
 
SECTION 2.   UNVESTED SHARES SUBJECT TO FORFEITURE.
 
2.1   Shares Subject to Forfeiture. In the event that Executive's employment
with the Company is terminated before April 30, 2017, Executive will forfeit all
right to the Shares. Notwithstanding the previous sentence, if Executive's
employment is terminated before that date and after April 30, 2016 for a
Triggering Event (as defined below), all of the Shares will become immediately
vested and nonforfeitable.
 
2.2   Restriction on Transfer. Until the Shares are vested, the Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated.
 
2.3   Triggering Event. For purposes of this Agreement, "Triggering Event" means
any of the following circumstances, where the capitalized terms have the
meanings given in the Employment Agreement:
 
           a.
Termination of employment by the Company (or by the Company’s successor
following a Change of Control) without Cause,

 
           b.
Termination of employment by the Executive for Good Reason,

 
           c.
Termination of employment due to Executive’s death or Disability,

 
 
 
 
 
 
SECTION 3.   STOCKHOLDER RIGHTS
 
3.1   Stock Register and Certificates. The Shares will be recorded in the stock
register of the Company in the name of Executive. If applicable, a stock
certificate or certificates representing the Shares will be registered in the
name of Executive, but such certificates shall remain in the custody of the
Company. Executive shall deposit with the Company a Stock Assignment Separate
from Certificate in the form attached below as Attachment 1, endorsed in blank,
so as to permit retransfer to the Company of all or a portion of the Shares that
are forfeited or otherwise do not become vested in accordance with the Plan and
this Agreement.
 
3.2   Exercise of Stockholder Rights. Executive shall have the right to vote the
Shares (to the extent of the voting rights of said Shares, if any), to receive
and retain all regular cash dividends and such other distributions, as the Board
of Directors of the Company may, in its discretion, designate, pay or distribute
on such Shares, and to exercise all other rights, powers and privileges of a
holder of Common Stock with respect to such Shares, except as set forth in this
Agreement and the Plan.
 
3.3   Legends. Certificates, if any, representing the Shares will contain the
following or other legends in the Company's discretion:
 
 THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL REGISTERED HOLDER, A
COPY OF WHICH  IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
SECTION 4.   RESPONSIBILITY FOR TAXES.
 
4.1   Section 83(b) Election. Executive may complete and file with the Internal
Revenue Service an election pursuant to Section 83(b) of the Internal Revenue
Code to be taxed currently on the fair market value of the Shares without regard
to the vesting restrictions set forth in this Agreement. Executive shall be
responsible for all taxes associated with the acceptance of the transfer of the
Shares, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).
 
4.2   Withholding. In accordance with Section 12 of the Plan, Executive agrees
to make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise in connection with the Plan under
applicable federal, state, local or foreign law. The Company in its discretion
may permit Executive to satisfy all or part of his withholding or income tax
obligations by having the Company withhold all or a portion of the Shares that
otherwise would be issued to him on vesting.
 
SECTION 5.   MISCELLANEOUS.
 
5.1   Not an Employment Contract. This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation
 
 
 
-2-
 
 
 
 
on the part of Executive to remain in the service of the Company in any
capacity, or of the Company to continue Executive’s service in any capacity.
 
5.2   Effect on Employee Benefits. Executive agrees that the Award will
constitute special incentive compensation that will not be taken into account as
"salary" or "compensation" or "bonus" in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company unless so provided in such plan.
 
5.3   Further Assurances. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
 
5.4   Entire Agreement. This Agreement, including any exhibits, is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings of the parties.
 
5.5   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as applied to contracts
between Delaware residents to be wholly performed within the State of Colorado.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
HESKA CORPORATION
EXECUTIVE                      a Delaware corporation




__________________________________             By:     
__________________________________
Title:  __________________________________
Address ___________________________
___________________________



 
-3-
 
 

ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED, I, _____________________, hereby sell, assign and transfer
unto __________________________________ (____________) shares of the Common
Stock of Heska Corporation, standing in my name on the books of said corporation
represented by Certificate No. _______ herewith and do hereby irrevocably
constitute and appoint _____________ to transfer said stock on the books of the
within-named corporation with full power of substitution in the premises.


Dated: ____________ __, 20__.
Signature:




This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated __________ __, 2014.






Instruction:
Please do not fill in any blanks other than the signature line.












 
 
-4-
 
 

HESKA CORPORATION
1997 STOCK INCENTIVE PLAN
RESTRICTED STOCK GRANT AGREEMENT


THIS AGREEMENT is made as of the _________ day of ____________, 2014 by and
between Heska Corporation (the "Company"), and Robert B. Grieve (the
"Executive"), in connection with the execution of an Employment Agreement dated
on or about the same date between the Company and Executive (the "Employment
Agreement").
 
In consideration of the mutual covenants and representations herein set forth,
the Company and Executive agree as follows:
 
SECTION 1.   GRANT OF STOCK.
 
1.1   Precedence of Plan.  This Agreement is subject to and shall be construed
in accordance with the terms and conditions of the Heska Corporation 1997 Stock
Incentive Plan (the "Plan"), as now or hereinafter in effect.  Any capitalized
terms that are used in this Agreement without being defined and that are defined
in the Plan shall have the meaning specified in the Plan.
 
1.2   Grant of Stock.  The Company hereby grants to Executive an aggregate of
15,000 shares of Restricted Stock (the "Shares"), subject to vesting as provided
in Section 2.
 
SECTION 2.   UNVESTED SHARES SUBJECT TO FORFEITURE.
 
2.1   Shares Subject to Forfeiture.  In the event that Executive's employment
with the Company is terminated before April 30, 2017, Executive will forfeit all
right to the Shares.  Notwithstanding the previous sentence, if Executive's
employment is terminated before that date for a Triggering Event (as defined
below), 5,000 of the Shares will become immediately vested and
nonforfeitable.  In addition:
 
       a.  
If the Triggering Event occurs after April 30, 2015, an additional 5,000 Shares
will become immediately vested and nonforfeitable; and

 
       b.  
If the Triggering Event occurs after April 30, 2016, the remaining 5,000 Shares
will become immediately vested and nonforfeitable.

 
2.2   Restriction on Transfer.  Until the Shares are vested, the Shares may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated.
 
2.3   Triggering Event.  For purposes of this Agreement, "Triggering Event"
means any of the following circumstances, where the capitalized terms have the
meanings given in the Employment Agreement:
 
       a.  
Termination of employment by the Company (or by the Company’s successor
following a Change of Control) without Cause,

 
       b.  
Termination of employment by the Executive for Good Reason,

 
 
 
 
 
       c.  
Termination of employment due to Executive's death or Disability,

 
SECTION 3.      STOCKHOLDER RIGHTS
 
3.1   Stock Register and Certificates.  The Shares will be recorded in the stock
register of the Company in the name of Executive.  If applicable, a stock
certificate or certificates representing the Shares will be registered in the
name of Executive, but such certificates shall remain in the custody of the
Company.  Executive shall deposit with the Company a Stock Assignment Separate
from Certificate in the form attached below as Attachment 1, endorsed in blank,
so as to permit retransfer to the Company of all or a portion of the Shares that
are forfeited or otherwise do not become vested in accordance with the Plan and
this Agreement.
 
3.2   Exercise of Stockholder Rights.  Executive shall have the right to vote
the Shares (to the extent of the voting rights of said Shares, if any), to
receive and retain all regular cash dividends and such other distributions, as
the Board of Directors of the Company may, in its discretion, designate, pay or
distribute on such Shares, and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to such Shares, except as
set forth in this Agreement and the Plan.
 
3.3   Legends.  Certificates, if any, representing the Shares will contain the
following or other legends in the Company's discretion:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON AND OBLIGATIONS WITH RESPECT TO TRANSFER AND RIGHTS OF REPURCHASE AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE ORIGINAL REGISTERED HOLDER, A
COPY OF WHICH  IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.
 
SECTION 4.   RESPONSIBILITY FOR TAXES.
 
4.1   Section 83(b) Election.  Executive may complete and file with the Internal
Revenue Service an election pursuant to Section 83(b) of the Internal Revenue
Code to be taxed currently on the fair market value of the Shares without regard
to the vesting restrictions set forth in this Agreement.  Executive shall be
responsible for all taxes associated with the acceptance of the transfer of the
Shares, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).
 
4.2   Withholding.  In accordance with Section 12 of the Plan, Executive agrees
to make arrangements satisfactory to the Company for the satisfaction of any
withholding tax obligations that arise in connection with the Plan under
applicable federal, state, local or foreign law.  The Company in its discretion
may permit Executive to satisfy all or part of his withholding or income tax
obligations by having the Company withhold all or a portion of the Shares that
otherwise would be issued to him on vesting.
 
 
-2-
 
 
SECTION 5.   MISCELLANEOUS.
 
5.1   Not an Employment Contract.  This Agreement is not an employment contract
and nothing in this Agreement shall be deemed to create in any way whatsoever
any obligation on the part of Executive to remain in the service of the Company
in any capacity, or of the Company to continue Executive's service in any
capacity.
 
5.2   Effect on Employee Benefits.  Executive agrees that the Award will
constitute special incentive compensation that will not be taken into account as
"salary" or "compensation" or "bonus" in determining the amount of any payment
under any pension, retirement, profit sharing or other remuneration plan of the
Company unless so provided in such plan.
 
5.3   Further Assurances.  The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
 
5.4   Entire Agreement.  This Agreement, including any exhibits, is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings of the parties.
 
5.5   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware as applied to contracts
between Delaware residents to be wholly performed within the State of Colorado.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 


HESKA CORPORATION
EXECUTIVE                                                                                                    
a Delaware corporation




________________________________             
By:      ______________________________                                                
Title:    ______________________________                                                  
Address   __________________________                                                   
     ________________________
 

 
-3-
 
 

ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED, I, _____________________, hereby sell, assign and transfer
unto
                                                                              (_________)
shares of the Common Stock of Heska Corporation, standing in my name on the
books of said corporation represented by Certificate No. _______ herewith and do
hereby irrevocably constitute and appoint                          to transfer
said stock on the books of the within-named corporation with full power of
substitution in the premises.


Dated:  __________ __, 20__.
Signature:


 
 
This Assignment Separate from Certificate was executed in conjunction with the
terms of a Restricted Stock Grant Agreement between the above assignor and Heska
Corporation, dated __________ __, 2014.






Instruction:
Please do not fill in any blanks other than the signature line.











 


 



 
-4-
 
 

EXHIBIT B
 
Form of Separation Agreement and Release
 

 
 
 
 



 
SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (the "Agreement") is made between (i)
("Employee") and (ii) Heska Corporation (the "Company").  Employee and the
Company are referred to collectively as the "Parties" and individually as a
"Party."


RECITALS


WHEREAS, Employee was employed at the Company’s Loveland facility;


WHEREAS, Employee's employment with the Company terminated effective       (the
"Termination Date");


WHEREAS, the Parties wish to resolve fully and finally any potential disputes
regarding Employee's employment with the Company and any other potential
disputes between the Parties; and


WHEREAS, in order to accomplish this end, the Parties are willing to enter into
this Agreement.


NOW THEREFORE, in consideration of the mutual promises and undertakings
contained herein, the sufficiency of which is acknowledged by the Parties, the
Parties to this Agreement agree as follows:


TERMS


1.  
Effective Date.  This Agreement shall become effective (the "Effective Date") on
the day of Employee's execution of this Agreement, provided that Employee has
not revoked Employee's acceptance pursuant to Paragraph 8.f. below.  Employee's
Termination Date will not change regardless of whether this Agreement becomes
effective on the "Effective Date."



2.  
Consideration.



a.  
Payment.  Commencing after the expiration of the Effective Date, and on the
express condition that Employee has not revoked this Agreement, the Company will
provide the severance payments and benefits on the terms and conditions
contemplated by the Employment Agreement beween the Company and Executive dated
___________, 20__.



b.  
Reporting and Withholding.  Reporting of and withholding on any payment under
this Paragraph for tax purposes shall be at the discretion of the Company in
conformance with applicable tax laws.



3.  
General Release.



 
 
 
 
a.  
Employee, for Employee, and for Employee's affiliates, successors, heirs,
subrogees, assigns, principals, agents, partners, employees, associates,
attorneys, and representatives, voluntarily, knowingly, unequivocally,
unconditionally and intentionally releases, discharges and covenants not to sue
or assert against Company any and all causes of action, whether at law or in
equity (i) the Company and its predecessors, successors, parents, subsidiaries,
affiliates, and assigns, and (ii) each of their respective officers, directors,
principals, shareholders, agents, attorneys, board members, and employees from
any and all claims, actions, liabilities, demands, rights, damages, costs,
expenses, and attorneys’ fees (including, but not limited to, any claim of
entitlement for attorneys' fees under any contract, statute, or rule of law
allowing a prevailing party or plaintiff to recover attorneys' fees), of every
kind and description from the beginning of time through the Effective Date (the
"Released Claims").



b.  
The Released Claims include, but are not limited to, those which arise out of,
relate to, or are based upon: (i) Employee's employment with the Company or the
termination thereof; (ii) statements, acts, or omissions by the Parties whether
in their individual or representative capacities; (iii) express or implied
agreements between the Parties, (except as provided herein); (iv) any stock or
stock option grant, agreement, or plan; (v) all federal, state, and municipal
statutes, ordinances, and regulations, including, but not limited to, claims of
discrimination based on race, color, national origin, age, sex, sexual
orientation, religion, disability, veteran status, whistleblower status, public
policy, or any other characteristic of Employee under the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Equal Pay Act, Title VII of the Civil Rights Act of 1964
(as amended), the Employee Retirement Income Security Act of 1974, the
Rehabilitation Act of 1973, Family and Medical Leave Act, the Worker Adjustment
and Retraining Notification Act, Colorado Anti-Discrimination in Employment Act,
seq,  or any other federal, state, or municipal law prohibiting discrimination
or termination for any reason; (vi) state and federal common law; (vii) the
failure of this Agreement, or of any other employment, severance, profit
sharing, bonus, equity incentive or other compensatory plan to which Employee
and the Company are or were parties, to comply with, or to be operated in
compliance with, Section 409A of the Internal Revenue Code of 1986, as amended
("Section 409A"), or any similar provision of state or local income tax law; and
(viii) any claim which was or could have been raised by Employee.



c.  
The Agreement does not affect Employee’s right to file a charge with or
participate before the Equal Employment Opportunity Commission. However,
Employee agrees that in the event Employee brings a claim covered by the
foregoing General Release in which Employee seeks damages or other remedies
against the Company, or in the event Employee seeks to recover against the
Company in any claim brought by a government agency on Employee's behalf, this
Agreement shall serve as a complete defense to such claims, and that


 
 
 
 
 
 
Employee is expressly waiving the right to recover damages and attorney's fees
from any such proceeding.
 
4.  
Return of Company Property.  Employee represents and warrants that Employee
returned all Company property to the designated Company representative on or
before Employee's Termination Date, unless otherwise agreed upon.  This property
includes, but is not limited to, Company documents and files (in any recorded
media, such as papers, computer disks, copies, transparencies, and microfiche),
materials, keys, credit cards, laptops, computer disks, and badges.  Employee
agrees that, unless otherwise agreed upon in writing, to the extent that
Employee possesses any files, data, or information relating in any way to the
Company or the Company's business on any personal computer, Employee will delete
the data, files, or information (and will retain no copies in any form).



5.  
Unknown Facts.  The releases in this Agreement include, but are not limited to,
claims of every nature and kind, known or unknown, suspected or
unsuspected.  Employee hereby acknowledges that Employee may hereafter discover
facts different from, or in addition to, those which Employee now knows to be or
believes to be true with respect to this Agreement, and Employee agrees that
this Agreement and the releases contained herein shall be and remain effective
in all respects, notwithstanding such different or additional facts or the
discovery thereof.



6.  
Confidentiality of Agreement.  Except as herein provided, all discussions
regarding this Agreement, including, but not limited to, the amount of
consideration, offers, counteroffers, or other terms or conditions of the
negotiations or the agreement reached shall be kept confidential by Employee
from all persons and entities other than the Parties to this
Agreement.  Employee may disclose such information only if necessary (a) for the
limited purpose of making disclosures required by law to agents of the local,
state, or federal governments; (b) for the purpose of enforcing any term of this
Agreement; (c) for the purpose of obtaining legal or tax advice about the
Agreement; or (d) in response to compulsory process, and only then after giving
the Company immediate notice of the compulsion and affording the Company the
opportunity to obtain any necessary or appropriate protective
orders.  Otherwise, in response to inquiries about Employee's employment and
this matter, Employee shall state, "My employment with the Company has ended"
and nothing more.



7.  
No Admission of Liability.  The Parties agree that nothing contained herein, and
no action taken by any Party hereto with regard to this Agreement, shall be
construed as an admission by any Party of liability or of any fact that might
give rise to liability for any purpose whatsoever.



8.  
Representations and Warranties.  Employee represents and warrants as follows:



       a.  
Employee has read this Agreement and agrees to the conditions and obligations
set forth in it;



 
 
 
 
       b.  
Employee voluntarily executes this Agreement (i) after having been advised to
consult with legal counsel, (ii) after having had opportunity to consult with
legal counsel, and (iii) without being pressured or influenced by any statement
or representation (other than those made herein) or omission of any person
acting on behalf of the Company including, without limitation, the officers,
directors, board members, committee members, employees, agents, and attorneys
for the Company;



      c.  
Employee has no knowledge of the existence of any lawsuit, charge, or proceeding
against the Company or any of its officers, directors, board members, committee
members, employees, or agents arising out of or otherwise connected with any of
the matters herein released.  In the event that any such lawsuit, charge, or
proceeding has been filed, Employee immediately will take all actions available
to Employee necessary to withdraw or terminate that lawsuit, charge, or
proceeding;



      d.  
Employee has not previously disclosed any information which would be a violation
of the Employee Confidential Information and Inventions Agreement between the
Company and Employee dated April 17, 2012;



      e.  
Employee has had at least twenty-one (21) days in which to consider the terms of
this Agreement.  In the event that Employee executes this Agreement in less
time, it is with the full understanding that Employee had the full twenty-one
(21) days if Employee so desired and that Employee was not pressured by the
Company or any of its representatives or agents to take less time to consider
the Agreement.  In such event, Employee expressly intends such execution to be a
waiver of any right Employee had to review the Agreement for a full twenty-one
(21) days;



      f.  
Employee has been informed and understands that (i) to the extent that this
Agreement waives or releases any claims Employee might have under the Age
Discrimination in Employment Act, Employee may rescind Employee's waiver and
release within seven (7) calendar days of Employee’s execution of this
Agreement, and (ii) any such rescission must be in writing and hand delivered to
the Company addressed as follows:



Heska Corporation
Attn: Jessica Gard
Vice President, Human Resources
3760 Rocky Mountain Avenue
Loveland, CO  80538


        g.  
Employee has full and complete legal capacity to enter into this Agreement; and



    h.  
Employee admits, acknowledges, and agrees that Employee is not otherwise
entitled to the amounts and other consideration set forth in Paragraph 2, which
are



 
 
 
 
good and valuable consideration for this Agreement. Employee further admits,
acknowledges, and agrees that Employee has been fully and finally paid all
wages, compensation, vacation, bonuses, stock, stock options, or other benefits
from the Company which are or could be due to Employee under the terms of
Employee's employment with the Company or otherwise.
 
9.  
Non-Disparagement.  Employee agrees not to make to any person any statement that
disparages the Company, including, without limitation, disparaging statements
regarding the Company’s financial condition, business practices, employment
practices, or its predecessors, successors, parents, subsidiaries, officers,
directors, employees, or affiliates.



10.  
Cooperation.  Employee agrees to cooperate with and assist the Company with any
investigation, lawsuit, arbitration, or other proceeding to which the Company is
subjected.  Employee will make Employee available for preparation for, and
attendance of, hearings, proceedings, or trial, including pretrial discovery and
trial preparation.  Employee further agrees to perform all acts and execute any
documents that may be necessary to carry out the provisions of this Paragraph.



11.  
Section 409A.



 
a.
This Agreement is intended to comply with Section 409A of the Internal Revenue
Code and shall be construed accordingly.  It is the intention of the Parties
that payments or benefits payable under this Agreement not be subject to the
additional tax or interest imposed pursuant to Section 409A.  To the extent such
potential payments or benefits are or could become subject to Section 409A, the
Parties shall cooperate to amend this Agreement with the goal of giving Employee
the economic benefits described herein in a manner that does not result in such
tax or interest being imposed.  Employee shall, at the request of the Company,
take any reasonable action (or refrain from taking any action), required to
comply with any correction procedure promulgated pursuant to Section 409A.



 
b.
If a payment that could be made under this Agreement would be subject to
additional taxes and interest under Section 409A, the Company in its sole
discretion may accelerate some or all of a payment otherwise payable under the
Agreement to the time at which such amount is includible in the income of
Employee provided that such acceleration shall only be permitted to the extent
permitted under Treasury Regulation § 1.409A-3(j)(4)(vii) and the amount of such
acceleration does not exceed the amount permitted under Treasury Regulation
§ 1.409A-3(j)(vii).



 
c.
No payment to be made under this Agreement shall be made at a time earlier than
that provided for in this Agreement unless such payment is (i) an acceleration
of payment permitted to be made under Treasury Regulation § 1.409A-3(j)(4) or
(ii) a payment that would otherwise not be subject to additional taxes and
interest under Section 409A.



 
 
 
 
12.  
Severability.  If any provision of this Agreement is held illegal, invalid, or
unenforceable, such holding shall not affect any other provisions hereof. In the
event any provision is held illegal, invalid or unenforceable, such provision
shall be limited so as to affect the intent of the parties to the fullest extent
permitted by applicable law.



13.  
Enforcement.  The Release contained herein does not release any claims for
enforcement of the terms, conditions, or warranties contained in this
Agreement.  The Parties shall be free to pursue any remedies available to them
to enforce this Agreement.



14.  
Entire Agreement.  This Agreement and the Confidentiality Agreement dated ___
(the "Confidentiality Agreement") constitutes the entire agreement between the
Parties.  This Agreement supersedes and modifies any and all prior agreements,
except for the Confidentiality Agreement, which will continue in full force and
effect.  This Agreement cannot be modified except in writing signed by all
Parties.This Agreement constitutes the entire agreement between the Parties.



15.  
Venue, Applicable Law, and Submission to Jurisdiction.  This Agreement shall be
interpreted and construed in accordance with the laws of the State of Colorado,
without regard to its conflicts of law provisions.  Venue and jurisdiction will
be in the Colorado state or federal courts.



16.  
Interpretation.  The determination of the terms of, and the drafting of, this
Agreement has been by mutual agreement after negotiation, with consideration by
and participation of all Parties.  Accordingly, the Parties agree that rules
relating to the interpretation of contracts against the drafter of any
particular clause shall not apply in the case of this Agreement.  The term
"Paragraph" shall refer to the enumerated paragraphs of this Agreement.  The
headings contained in this Agreement are for convenience of reference only and
are not intended to limit the scope or affect the interpretation of any
provision of this Agreement.



17.  
Assignment.  The Company may assign its rights under this Agreement.  Employee
cannot assign Employee's rights under this Agreement without the written consent
of the Company.  No other assignment is permitted except by written permission
of the Parties.



18.  
Counterparts.  This Agreement may be executed in counterparts.




 
 
 
 

IN WITNESS WHEREOF, the Parties have executed this Separation and Release
Agreement on the dates written below.




EMPLOYEE                                                                                     HESKA
CORPORATION




______________________________                                   _______________________________
                                                                                            
By:
                       Title:




______________________________                                   _______________________________
Date                                                                                          
Date






 





 
 
 
 
